
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



PARTICIPATION AGREEMENT


        This Participation Agreement (this "Participation Agreement") between
FRANKLIN HOLDINGS, INC., a corporation organized under the laws of the State of
Delaware ("you") and DEUTSCHE BANK TRUST COMPANY AMERICAS ("we" and "us"), dated
as of January 10, 2003, sets forth (i) the procedure by which you are purchasing
from us a participation in the extension of credit to the Borrower (as defined
below) made by us and (ii) the terms that will apply to the Participation (as
defined below) sold by us to you pursuant to this Agreement (as defined below).
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement referred to below (after
giving effect to the Final Seventh Amendment Effective Date (as defined in the
Seventh Amendment and Agreement to the Credit Agreement and the Second Amendment
to the Security Agreement, dated as of January 3, 2003)).

        You and we agree to the terms of the Participation evidenced by this
Participation Agreement and by the Annex attached hereto (collectively, this
"Agreement"), duly completed and executed, and dated the date specified in Item
1 of the Annex.*

--------------------------------------------------------------------------------

*Each reference to an "Item" herein shall refer to an Item in the Annex attached
hereto.

        We represent that we are a party to (i) the Credit Agreement (as such
agreement may be amended, supplemented or otherwise modified from time to time,
the "Credit Agreement") described in Item 2A of the Annex and (ii) the Initial C
Term Loan Commitment Agreement (as such agreement may be amended, supplemented
or otherwise modified from time to time, the "Initial C Term Loan Commitment
Agreement" and, together with the Credit Agreement, the "Initial C Term Loan
Documents") described in Item 2B of the Annex. We have committed to the entity
named in Item 3 of the Annex (the "Borrower") to make the extension of credit
described in Item 4 of the Annex in the amount and on the terms set forth in the
Initial C Term Loan Documents.

        This Agreement confirms our sale to you and your purchase from us of an
undivided interest (as the same may be adjusted from time to time in accordance
with the provisions hereof) in the related extension of credit described in this
Agreement on the following terms and conditions:

        1.    We hereby sell to you, and you hereby purchase from us, the
participation described in Item 5 of the Annex (the "Participation") in the
amount and on the terms set forth in this Agreement. This Agreement shall be
effective from the date (the "Participation Effective Date") on which we receive
a copy of this Agreement duly completed and executed by you.

        2.    On the C Term Loan Borrowing Date in respect of the Initial C Term
Loans, you shall pay to us the principal amount of your Participation in U.S.
Dollars. Without limiting your obligation to transmit funds to us in respect of
the Participation as provided in the immediately preceding sentence, if the
amount of the Participation is not made available to us as provided above but is
nonetheless advanced by us to or for the account of the Borrower, we shall be
entitled to recover such amount from you on demand, together with interest
thereon at the rate per annum is 2% in excess of the rate otherwise applicable
to Initial C Term Loans maintained as Base Rate Loans. All payments required by
you under this Agreement shall be made without set-off, counterclaim or
deduction of any kind. Notwithstanding your rights set forth under this
Agreement, your obligations under this paragraph constitute absolute,
unconditional and continuing obligations.

        3.    This Agreement will serve to document the purchase of the
Participation. We will maintain records of all payments received from you and
all payments made to you with respect to the Participation. If at any time you
request an accounting in connection with this Agreement, we will promptly
furnish such an accounting to you in writing.

        4.    Provided you shall have made all payments to us required by this
Agreement and if and when we receive or collect any amount of (i) (A) interest
on any Initial C Term Loans which is allocable to the Participation and has
accrued after the Participation Effective Date or (B) any portion of any

--------------------------------------------------------------------------------


Deferred Initial C Term Loan Fee referred to in Sections 3.01 (h) (ii) and
(iii) of the Credit Agreement which is allocable to the Participation and has
accrued and is payable on or after the Participation Effective Date, then we
shall promptly distribute to you your proportionate share thereof, in the same
funds received or collected by us; provided that (x) any such payment of
interest or Deferred Initial C Term Loan Fees shall accrue from the date of
receipt by us of the initial payment required by the Participation and (y) the
rate (and any change or adjustment therein) at which such interest or such
Deferred Initial C Term Loan Fees received or collected by us in respect of the
Participation shall be distributable at the respective rate applicable to the
Initial C Term Loans (as determined in accordance with the Initial C Term Loan
Documents); and (ii) principal of Initial C Term Loans allocable to the
Participation, then we shall promptly distribute to you your share thereof, in
the same funds received or collected by us. In addition, we agree that promptly
following the C Term Loan Borrowing Date in respect of the Initial C Term Loans,
and provided you have made all payments to us required by this Agreement, in
consideration of your execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, we will cause BT
Investment Partners, Inc. to assign and transfer to you (without recourse and
without representation or warranty) 668,513 of the common units of Holdings
issued to us pursuant to Section IV(4)(x) of the Seventh Amendment.
Notwithstanding anything to the contrary contained in this Section 4, it is
understood and agreed that any fees payable under or with respect to the Credit
Agreement (other than the portion of any Deferred Initial C Term Loan Fee that
is paid to you in accordance with the Participation and any other which fee
specifically relates Initial C Term Loan Sub-Facility) shall be retained by us
as a fee for our services in connection with the Credit Agreement.

        5.    If (i) we shall pay any amount to you pursuant to this Agreement
in the belief or expectation that a related payment has been or will be received
or collected in connection with the Credit Agreement and (ii) such related
payment is not received or collected by us, then you will promptly on demand by
us return such amount to us, together with interest thereon at the rate per
annum which is the rate applicable to Initial C Term Loans maintained as Base
Rate Loans. If at any time any amount received or collected by us in respect of
the Initial C Term Loans is to be returned to the Borrower under the Initial C
Term Loan Documents or paid to any other person or entity pursuant to any
insolvency law, any sharing clause in the Initial C Term Loan Documents, or
otherwise, then, notwithstanding any other provision of this Agreement, we shall
not be required to distribute any portion thereof to you, and you will promptly
on demand by us repay any portion thereof that we shall have distributed to you,
together with interest thereon at such rate, if any, as we shall pay to the
Borrower or such other person or entity with respect thereto. If any amounts
returned by us to the Borrower or any other person or entity pursuant to this
paragraph 5 are later recouped by us, we shall promptly pay to you a
proportionate amount in accordance with the Participation and as otherwise set
forth in the Agreement.

        6.    If any of our officers responsible for the administration of the
Credit Agreement shall have actual notice of (i) the continuing existence of an
Event of Default under the Credit Agreement; (ii) any acceleration of the
maturity of any extension of credit made pursuant to the Credit Agreement;
(iii) any change in the accrual status of any such extension of credit on our
books; or (iv) any material amendment of the Credit Agreement, then we shall
notify you thereof. Notwithstanding the foregoing provisions of this paragraph,
no failure on our part to give you any such notice shall result in any liability
on our part in the absence of bad faith, gross negligence or willful misconduct.

        7.    You acknowledge that, with respect to this Agreement, we shall
have made available to you copies of the Initial C Term Loan Documents, the
related security documents and guaranties, if any, and any other documents
relating thereto (collectively, the "Credit Documents") that you have requested.
We make no representation, and shall have no responsibility, with respect to
(i) the legality, validity, binding effect or enforceability of any Credit
Document; (ii) the filing, recording or taking of any other action with respect
to the Credit Documents; (iii) the collectibility of any extensions of credit

2

--------------------------------------------------------------------------------


pursuant to the Credit Documents; (iv) the financial or other condition of the
Borrower or any other person or entity; or (v) any other matter having any
relation to any extension of credit, the Credit Documents, your Participation,
the Borrower or any other person or entity except as otherwise specifically set
forth herein. The copies of each such Credit Document, which we shall have
delivered to you, are true and correct copies of such documents as received by
us. You are able to make and have made your own independent investigation and
determination of the foregoing matters, and you accept responsibility therefor.
Without limiting the generality of the foregoing, you further acknowledge and
agree that the Credit Documents provide that no payment of principal of Initial
C Term Loans, nor any Deferred Initial C Term Loan Fee, shall, in either case,
be made at any time until such date (the "Non-Initial Tranche C Termination
Date") as the Total Commitment has been terminated, no Note (other than a C Term
Note evidencing an Initial C Term Loan) is outstanding and all Loans (other than
Initial C Term Loans) have been repaid in full, all Letters of Credit have been
terminated and all Obligations (other than Obligations in respect of the Initial
C Term Loans) then due and payable have been paid in full.

        8.    We (i) shall not be deemed to be a trustee or agent for you in
connection with the extension of credit pursuant to the Participation, provided
that we agree that any amounts that we receive in connection with the
Participation shall be held by us for your account and shall be paid over to you
on the terms and conditions provided in Paragraph 4; (ii) may, except as
otherwise provided in Paragraphs 9 and 10, use our sole discretion with respect
to exercising or refraining from exercising any rights, or taking or refraining
from taking any action, which may be vested in us or which we may be entitled to
take or assert under or in respect of the Credit Documents, including, without
limitation, rights and actions relating to any waiver or amendment of any term
thereof; (iii) shall not, in the absence of bad faith, gross negligence,
recklessness or willful misconduct, be liable to you with respect to anything we
may do or omit to do in relation to the Initial C Term Loans or any related
document; (iv) shall endeavor to give the same degree of care to the
administration of the Initial C Term Loans as we do for extensions of credit in
which we have not sold a participation, subject to the provisions of
clause (iii) of this Section 8 above; (v) may serve as a member of a creditors'
committee performing such acts as may be authorized and vote as a member of a
designated class of creditors for a plan of reorganization related to the
Participation in the manner directed by you; (vi) may, or any of our affiliates
may, accept deposits from, make loans or otherwise extend credit to, and
generally engage in any kind of banking business with, the Borrower or any other
person or entity having obligations relating to the Initial C Term Loans and
receive payments on such other extensions of credit and otherwise act with
respect thereto freely and without accountability in the same manner as if the
Participation did not exist; (vii) may directly or indirectly, or any of our
affiliates may, purchase or otherwise acquire any capital stock, shares,
participations, certificates of interest, bonds, notes, debentures or other
securities, or a beneficial interest therein, issued by the Borrower, any
guarantor or any other person or entity having obligations under the Credit
Documents and may make capital contributions and receive payments in connection
with any such instrument; and (viii) may, or any of our affiliates may, act as
financial adviser to the Borrower or other obligated parties or as placement
agent for any debt or equity securities of the Borrower or such obligated
parties. Without limiting the generality of the foregoing, we (i) may, without
liability, in the absence of gross negligence or willful misconduct, rely upon
the advice of legal counsel, accountants and other experts (including those
retained by the Borrower) and upon any written communication or any telephone
conversation which we believe to be genuine and correct or to have been signed,
sent or made by the proper person or entity related to the Participation;
(ii) shall not be required to make any inquiry concerning the performance by the
Borrower or any other person or entity of any of its obligations and liabilities
under or in respect of the Credit Documents, or the extension of credit related
to the Participation; and (iii) shall have no obligation to make any claim
against, or assert any lien upon, any property held by us or assert any offset
thereagainst.

3

--------------------------------------------------------------------------------


        9.    Without your prior written consent and the prior written consent
of any other participant in the Initial C Term Loans (collectively, the "Initial
C Term Loan Participants") we will not agree to any waiver, amendment or
modification of the terms of any of the Credit Documents that would (i) amend,
modify or waive either of Section 13.15 or Section 15 of the Credit Agreement;
(ii) extend the final scheduled maturity of any portion, of the principal
related to the Participation; (iii) reduce the rate or extend the time of
payment of, interest on the Initial C Term Loans or any Deferred Initial C Term
Loan Fee; or (iv) reduce the principal amount of any Initial C Term Loans. We
further acknowledge and agree that, following the occurrence of the Non-Initial
Tranche C Termination Date, we will not agree to any waiver, amendment or
modification of the terms of any of the Credit Documents without your prior
consent and the prior written consent of any other Initial C Term Loan
Participant.

        10.  We agree with you that (i) in order that all Initial C Term Loan
Participants be treated equally, all participation agreements with respect
thereto shall be identical, except for the amount of the participating interest
of each Initial C Term Loan Participant therein, the funding date thereof and
the restrictions on sales and dispositions of the Initial C Term Loan
Participants' respective participation on the Initial C Term Loans pursuant to
paragraph 12, (ii) no amendment or modification of this Agreement shall be
effective unless agreed to in writing by all Initial C Term Loan Participants,
and (iii) our agreement in this paragraph 10 is made as an inducement to other
Initial C Term Loan Participants to purchase participations in the Initial C
Term Loans and for the benefit of such other Initial C Term Loan Participants.

        11.  You acknowledge and agree that you do not have any right of legal
redress against the Borrower or any other person or entity obligated with
respect thereto in respect of Initial C Term Loans until the Non-Initial Tranche
C Loan Termination Date has occurred. You agree that we may take legal action to
enforce or protect your and/or our interests in respect of the Credit Documents
and the extension of credit. If we incur any reasonable costs or expenses
(including, without limitation, those for legal services) in connection with the
Participation and/or the Initial C Term Loans, with any actual or proposed
amendment or waiver of any term thereof or restructuring or refinancing thereof
or with any effort to enforce or protect your or our rights or interests with
respect thereto, then you will reimburse us on demand for your share (determined
by us in accordance with the Participation) of any portion of such costs which
is not reimbursed by or on behalf of the Borrower. If we recover any amounts for
which we have previously been reimbursed by you hereunder, we shall promptly
distribute to you your proportionate share thereof (as determined by us in
accordance with the Participation and the terms of this Agreement). Upon the
occurrence of the Non-Initial Tranche C Termination Date, we agree to take such
action with respect to the Borrower and the Credit Documents (including the
exercise of any rights and remedies provided in the Credit Documents) as may be
directed jointly by you and all other Initial C Term Loan Participants (at the
expense of such Initial C Term Loan Participants) to enforce or protect your and
their interest in the Initial C Term Loans; provided, however, that absent such
joint direction, we agree that we will take such action as you may separately
direct (at your expense) to enforce any rights and remedies provided in the
Credit Documents to recover all amounts owing to you with respect to the Initial
C Term Loans in which you have purchased a participation (including, without
limitation, any action you direct to forclose on any collateral securing the
Initial C Term Loans or to enforce any guarantee thereof). In addition, upon
your request, we will assign our rights in the Initial C Term Loans subject to
the Participation to you.

        12.  We may at any time or from time to time sell or transfer to others
assignments or participations or other interests in our extensions of credit
with respect to the Credit Agreement but not in the portion thereof allocated to
the Participation thereunder. Except for the sale of the Participation or any
interest therein to Vestar Capital Partners III, L.P., Franklin Plastics, Inc.
or any of the respective affiliates thereof that directly or indirectly owns any
equity interest in Consolidated Container Holdings LLC, you will not sell or
otherwise dispose of the Participation or any portion

4

--------------------------------------------------------------------------------

thereof, or grant any sub-participation therein, without our prior written
consent (which consent shall not be unreasonably withheld).

        13.  Except as may be required by law, you will not without our written
consent disclose any term or provision of this Agreement or the Participation to
any person or entity other than your affiliates and advisors; provided that on
the request of any regulatory body having jurisdiction over you, you may
disclose such matters to such regulatory body.

        14.  This Agreement sets forth the entire agreement between you and us
relating to the Participation, supersedes all prior communications and
understandings of any nature and may not be supplemented or altered orally. Any
amendments, modifications or supplementations hereto shall be in writing and
signed by each party hereto and any other Initial C Term Loan Participant. In
the absence of manifest error, all calculations made by us in good faith
hereunder or relating to the Participation or the Initial C Term Loan Documents
relating thereto or any documents contemplated by the Initial C Term Loan
Documents shall be conclusive and binding on you. THIS AGREEMENT SHALL BE
INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. If any provision hereof would be invalid under applicable law, then such
provision shall be deemed to be modified to the extent necessary to render it
valid while most nearly preserving its original intent; no provision hereof
shall be affected as a result of another provision being held invalid. This
Agreement may be executed in any number of counterparts, and by the different
parties hereto on separate counterparts, each of which when executed and
delivered, shall be an original, but all of which shall together constitute one
and the same instrument.

        15.  You and we agree that any legal action or proceeding arising out of
or relating to this Agreement may be brought in the courts of the State of New
York, the courts of the United States of America located in the City of New
York, Borough of Manhattan, or in any other court having jurisdiction with
respect thereto, and you and we hereby irrevocably consent to service of process
in any said action or proceeding in any of such courts by the mailing of copies
thereof, postage prepaid, to you or us, as the case may be, at your or our
address set forth herein, as the case may be, such service to become effective
10 days after such mailing.

        16.  Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission or by
first-class mail, shall be deemed given when sent to the designated address set
forth herein (or such other address as you or we may designate from time to time
to the other party hereto). Unless otherwise provided herein, all payments
hereunder shall be made by wire transfer of immediately available U.S. dollars
to your or our account, as the case may be, designated on the Annex.

* * * *

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement as of the date first above written.

    Very truly yours,
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
By:
 
/s/  SUSAN L. LEFEVRE      

--------------------------------------------------------------------------------

Name: Susan L. LeFevre
Title: Director
 
 
31 West 52nd Street
New York, New York 10019
 
 
FRANKLIN HOLDINGS, INC.
 
 
By:
 
/s/  RONALD KLEIN      

--------------------------------------------------------------------------------

Name: Ronald Klein
Title:
 
 
2515 McKinney Avenue
Suite 1200
Dallas, TX 75210
Enclosures
 
 
 
 

6

--------------------------------------------------------------------------------


ANNEX


        ANNEX pursuant to the Participation Agreement dated as of January 3,
2003, between Vestar CCH LLC and Deutsche Bank Trust Company Americas ("DBTCA").

        All terms not otherwise defined in this Annex or in the Participation
Agreement shall have the meanings provided such terms in the Credit Agreement
referred to in Item 2A below.

1.Date of Annex: January 10, 2003

2.Name and date of Initial C Term Loan Documents:

A.Credit Agreement, dated as of July 1, 1999 (as amended, supplemented or
modified from time to time, the "Credit Agreement"), among Consolidated
Container Holdings LLC, the Borrower, the financial institutions from time to
time party thereto, JPMorgan Chase Bank (successor by merger to Morgan Guaranty
Trust Company of New York), as Documentation Agent, Credit Suisse First Boston
(f/k/a Donaldson, Lufkin & Jenrette Securities Corporation), as Syndication
Agent, and DBTCA, as Administrative Agent.

B.Initial C Term Loan Commitment Agreement, dated as of January 10, 2003 (as
amended, modified or supplemented from time to time, the "Initial C Term Loan
Commitment Agreement"), between Consolidated Container Company LLC and DBTCA.



3.Borrower: Consolidated Container Company LLC (the "Borrower")

4.Initial C Term Loan Commitment


Facility

--------------------------------------------------------------------------------

  Total Amount of Initial C Term Loan Commitment

--------------------------------------------------------------------------------

  DBTCA's Share ($)

--------------------------------------------------------------------------------

Initial C Term Loan Sub-Facility   $ 35,000,000   $ 35,000,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

5.Amount of Participation Being Purchased:


Facility

--------------------------------------------------------------------------------

  Total Amount of Participation

--------------------------------------------------------------------------------

  % of Initial C Term Loan Sub-Facility Total

--------------------------------------------------------------------------------

  Initial C Term Loan Sub-Facility   $ 10,000,000   28.57142857 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

7

--------------------------------------------------------------------------------

6.Notice Instructions:


PARTICIPANT:   Franklin Holdings, Inc.
C/o Dean Foods Company
2515 McKinney Avenue
Suite 1200
Dallas, TX 75210
 
 
Attention:
Telephone:
Telecopier:
Reference:
DEUTSCHE BANK TRUST
 
  COMPANY AMERICAS:   Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, NY 10019
Attention:
Telephone:
Telecopier:
Reference:

7.Payment instructions:


PARTICIPANT:   Franklin Holdings, Inc.
___________
___________
Reference:
DEUTSCHE BANK TRUST
 
  COMPANY AMERICAS:   Deutsche Bank Trust Company Americas
ABA No. 021.001.033
Commercial Loan Division
Account No. 99.401.268
Attention: Roy Castromonte
Reference: Consolidated Container—Participation Agreement

ACCEPTED AND AGREED:

FRANKLIN HOLDINGS, INC.

By:   /s/  RONALD KLEIN      

--------------------------------------------------------------------------------

Name: Ronald Klein
Title: Authorized Signatory
DEUTSCHE BANK TRUST COMPANY AMERICAS By:   /s/        

--------------------------------------------------------------------------------

Name:
Title:

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



PARTICIPATION AGREEMENT
ANNEX
